UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22169 Dreyfus Institutional Reserves Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 06/30/2011 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Institutional Reserves Funds SEMIANNUAL REPORT June 30, 2011 Contents The Funds A Letter from the Chairman and CEO 3 Discussion of Fund Performance 4 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statements of Investments 8 Statements of Assets and Liabilities 14 Statements of Operations 15 Statements of Changes in Net Assets 16 Financial Highlights 18 Notes to Financial Statements 21 For More Information Back cover The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Dreyfus Institutional Reserves Funds The Funds A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Institutional Reserves Funds, covering the six-month period from January 1, 2011, through June 30, 2011. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Although 2011 began on an optimistic note amid encouraging economic data, by midyear investors returned to a more cautious outlook.The U.S. and global economies continued to grow during the reporting period, but at a relatively sluggish pace. First, manufacturing activity proved unsustainably strong in late 2010 and early 2011, leading to a subsequent slowdown in new orders. Second, turmoil in the Middle East drove oil prices higher and produced an inflationary drag on real incomes. Third, natural and nuclear disasters in Japan added to upward pressure on energy prices, and these unexpected events disrupted the global supply chain, especially in the automotive sector. Finally, in the United States, disappointing labor and housing markets weighed on investor sentiment. As a result, the Federal Reserve Board left short-term interest rates unchanged at historically low levels, and money market yields remained near zero percent. We expect economic conditions to improve over the second half of 2011. Inflationary pressures appear to be peaking in most countries, including the United States, and we have already seen energy prices retreat from their highs. In addition, a successful resolution to the current debate regarding government spending and borrowing, without major fiscal tightening over the near term, should help avoid a serious disruption to the domestic economy. To assess how these and other developments may affect your investments, we encourage you, as always, to speak with your financial advisor. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation July 15, 2011 The Funds 3 DISCUSSION OF FUND PERFORMANCE (continued) DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2011, through June 30, 2011, as provided by Patricia A. Larkin, Senior Portfolio Manager Fund and Market Performance Overview For the six-month period ended June 30, 2011, the three Dreyfus Institutional Reserves Funds listed below produced the following annualized yields and annualized effective yields: 1 Annualized Annualized Effective Yield (%) Yield (%) Dreyfus Institutional Reserves Money Fund Institutional Shares Hamilton Shares Premier Shares Classic Shares Agency Shares Dreyfus Institutional Reserves Treasury Fund Institutional Shares Hamilton Shares Premier Shares Classic Shares Agency Shares Dreyfus Institutional Reserves Treasury Prime Fund Institutional Shares Hamilton Shares Premier Shares Agency Shares Yields on U.S.Treasury bills remained near zero percent as the Federal Reserve Board (the Fed) continued to maintain short-term interest rates at historically low levels in a sluggish economy. Mixed Economic Data Sparked Shifts in Market Sentiment The reporting period began in the midst of an economic recovery as new unemployment claims had declined and the unemployment rate had eased to 9.4% by the start of 2011. In addition, the Fed was in the midst of a second round of quantitative easing of monetary policy involving the purchase of $600 million of U.S.Treasury securities. As a result, the recovery seemed to gain momentum early in the year, as evidenced by improved existing home sales in January. Meanwhile, food and fuel prices climbed, signaling a potential increase in inflationary pressures stemming from robust demand in overseas markets. Nonetheless, as it has since December 2008, the Fed maintained an aggressively accommodative monetary policy, keeping short-term interest rates within a historically low range between 0% and 0.25%. In February, a wave of political unrest in the Middle East and North Africa caused energy prices to surge higher, potentially threatening the reinvigorated economic recovery. Still, U.S. manufacturing activity reached its highest level in seven years, and the unemployment rate fell to 8.9% during the month.The global economy took another hit in March, when Japan suffered a devastating earthquake, tsunami and nuclear disaster, disrupting one of the worlds larger economies.Yet, higher energy prices and the tragedy in Japan appeared to have relatively little short-term impact on the U.S. economy, as activity expanded across several economic sectors in March, the private sector added 233,000 jobs and the unemployment rate dropped to 8.8%, its lowest reading in two years. However, it was later announced that the U.S. economy 4 grew at a surprisingly anemic 1.9% annualized rate during the first quarter of 2011. Slowdowns in consumer and government spending appeared to be the main factors behind the deceleration of economic growth. Economic headwinds seemed to intensify in April as new concerns arose regarding a potential default by Greece on its sovereign debt and the potential spread of the sovereign debt crisis to other European nations. In addition, a contentious debate about government spending and borrowing intensified in the United States as the federal government approached the upper limits of its debt authorization. However, some parts of the U.S. economy continued to fare well during the month, including another monthly increase in domestic manufacturing activity. May produced more mixed economic data.While industrial production picked up after slumping in March and April, employment data continued to disappoint, with new jobless claims remaining uncomfortably high. The housing market continued to deteriorate, posting declines in both existing home sales and housing starts. The Fed ended its quantitative easing program on schedule in June, and investors were relieved when the program’s termination had relatively little immediate impact on the financial markets. Meanwhile, energy prices moderated and manufacturing activity continued to increase. These positive developments were largely offset by declining consumer confidence, additional signs of weakness in U.S. housing markets and anemic job creation in an uncertain labor market. Still Focused on Liquidity The low federal funds rate kept yields of U.S. Treasury bills near zero percent throughout the reporting period, and with narrow yield differences along the market’s maturity spectrum, it continued to make little sense to us to incur the additional risks that longer-dated securities typically entail. Therefore, we maintained the fund’s weighted average maturity in a range that was roughly in line with industry averages. The first half of 2011 ended with a cloudy outlook for the second half of the year and no signs that the Fed was prepared to raise short-term interest rates. Until we see clearer indications of an impending shift to a less accommodative monetary policy, we currently intend to maintain the fund’s focus on liquidity. July 15, 2011 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency.Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term corporate and asset-backed securities holdings, while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate.Yields provided for the fund reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated or modified at any time. Had these expenses not been absorbed, fund yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. The Funds 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemptions fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in each class of each fund from January 1, 2011 to June 30, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2011 Institutional Hamilton Agency Premier Classic Shares Shares Shares Shares Shares Dreyfus Institutional Reserves Money Fund Expenses paid per $1,000 † $ .69 $ .94 $ 1.44 $ 1.54 $ 1.54 Ending value (after expenses) $1,000.90 $1,000.60 $1,000.10 $1,000.00 $1,000.00 Dreyfus Institutional Reserves Treasury Fund Expenses paid per $1,000 † $ .60 $ .64 $ .64 $ .69 $ .64 Ending value (after expenses) $1,000.10 $1,000.00 $1,000.00 $1,000.00 $1,000.00 Dreyfus Institutional Reserves Treasury Prime Fund Expenses paid per $1,000 † $ .60 $ .60 $ .60 $ .60 — Ending value (after expenses) $1,000.00 $1,000.00 $1,000.00 $1,000.00 — † Expenses are equal to the Dreyfus Institutional Reserves Money Fund’s annualized expense ratio of .14% for Institutional Shares, .19% for Hamilton Shares, .29% for Agency Shares, .31% for Premier Shares and .31% for Classic Shares, Dreyfus Institutional Reserves Treasury Fund’s annualized expense ratio of .12% for Institutional Shares, .13% for Hamilton Shares, .13% for Agency Shares, .14% for Premier Shares and .13% for Classic Shares and Dreyfus Institutional Reserves Treasury Prime Fund’s annualized expense ratio of .12% for Institutional Shares, .12% for Hamilton Shares, .12% for Agency Shares and .12% for Premier Shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return.You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2011 Institutional Hamilton Agency Premier Classic Shares Shares Shares Shares Shares Dreyfus Institutional Reserves Money Fund Expenses paid per $1,000 † $ .70 $ .95 $ 1.45 $ 1.56 $ 1.56 Ending value (after expenses) $1,024.10 $1,023.85 $1,023.36 $1,023.26 $1,023.26 Dreyfus Institutional Reserves Treasury Fund Expenses paid per $1,000 † $ .60 $ .65 $ .65 $ .70 $ .65 Ending value (after expenses) $1,024.20 $1,024.15 $1,024.15 $1,024.10 $1,024.15 Dreyfus Institutional Reserves Treasury Prime Fund Expenses paid per $1,000 † $ .60 $ .60 $ .60 $ .60 — Ending value (after expenses) $1,024.20 $1,024.20 $1,024.20 $1,024.20 — † Expenses are equal to the Dreyfus Institutional Reserves Money Fund’s annualized expense ratio of .14% for Institutional Shares, .19% for Hamilton Shares, .29% for Agency Shares, .31% for Premier Shares and .31% for Classic Shares, Dreyfus Institutional Reserves Treasury Fund’s annualized expense ratio of .12% for Institutional Shares, .13% for Hamilton Shares, .13% for Agency Shares, .14% for Premier Shares and .13% for Classic Shares and Dreyfus Institutional Reserves Treasury Prime Fund’s annualized expense ratio of .12% for Institutional Shares, .12% for Hamilton Shares, .12% for Agency Shares and .12% for Premier Shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). The Funds 7 STATEMENT OF INVESTMENTS June 30, 2011 (Unaudited) Principal Dreyfus Institutional Reserves Money Fund Amount ($) Value ($) Negotiable Bank Certificates of Deposit—36.8% Barclays Bank 0.44%—0.59%, 7/5/11—7/20/11 273,000,000 a 273,000,000 BNP Paribas (Yankee) 0.44%—0.55%, 8/17/11—11/7/11 165,000,000 165,000,000 Canadian Imperial Bank of Commerce 0.17%, 7/1/11 40,000,000 a 40,019,924 Credit Agricole NA (Yankee) 0.26%, 7/18/11 250,000,000 250,000,000 Credit Industriel et Commercial (Yankee) 0.47%, 11/3/11 50,000,000 50,000,000 Fortis Bank SA/NV (Yankee) 0.56%, 8/10/11 100,000,000 100,000,000 Mizuho Corporate Bank (Yankee) 0.19%, 7/8/11 100,000,000 100,000,000 Natixis New York (Yankee) 0.55%, 10/3/11 250,000,000 250,000,000 Royal Bank of Canada 0.27%, 7/1/11 250,000,000 a 250,000,000 Royal Bank of Scotland PLC (Yankee) 0.47%, 7/11/11 250,000,000 250,000,000 Westpac Banking Corp. 0.28%, 8/16/11 250,000,000 a 250,000,000 Total Negotiable Bank Certificates of Deposit (cost $1,978,019,924) Commercial Paper—21.8% DnB NOR Bank ASA 0.21%, 7/6/11 250,000,000 b 249,992,708 Erste Abwicklungsanstalt 0.25%—0.32%, 9/14/11—11/21/11 185,000,000 184,828,618 General Electric Capital Services Inc. 0.30%, 9/6/11 100,000,000 99,944,167 Nationwide Building Society 0.49%, 8/26/11—8/30/11 185,000,000 b 184,854,361 Societe Generale N.A. Inc. 0.05%, 7/1/11 200,000,000 200,000,000 UBS Finance Delaware Inc. 0.01%, 7/1/11 250,000,000 250,000,000 Total Commercial Paper (cost $1,169,619,854) Asset-Backed Commercial Paper—14.1% Antalis U.S. Funding Corp. 0.27%, 8/8/11 75,590,000 b 75,568,457 8 Principal Dreyfus Institutional Reserves Money Fund (continued) Amount ($) Value ($) Asset-Backed Commercial Paper (continued) Argento Variable Funding Ltd. 0.46%, 9/6/11 200,000,000 b 199,828,778 Gemini Securitization Corp., LLC 0.07%, 7/1/11 220,000,000 b 220,000,000 Solitaire Funding Ltd. 0.24%—0.28%, 7/6/11—8/8/11 261,000,000 b 260,968,406 Total Asset-Backed Commercial Paper (cost $756,365,641) Corporate Note—4.6% Credit Suisse 0.53%, 7/19/11 (cost $250,000,000) 250,000,000 a Time Deposits—13.5% Canadian Imperial Bank of Commerce (Grand Cayman) 0.02%, 7/1/11 200,000,000 200,000,000 Commerzbank (Grand Cayman) 0.01%, 7/1/11 250,000,000 250,000,000 Natixis New York (Grand Cayman) 0.11%, 7/1/11 25,000,000 25,000,000 Northern Trust Co. (Grand Cayman) 0.01%, 7/1/11 250,000,000 250,000,000 Total Time Deposits (cost $725,000,000) U.S. Government Agencies—8.4% Federal Farm Credit Bank 0.30%, 11/23/11 100,000,000 a 99,971,840 Federal Home Loan Bank 0.25%, 7/1/11 100,000,000 a 99,961,720 Federal Home Loan Mortgage Corp. 0.29%, 7/1/11 100,000,000 a,c 99,953,735 Straight-A Funding LLC 0.18%, 8/3/11 150,000,000 b 149,975,250 Total U.S. Government Agencies (cost $449,862,545) U.S. Treasury Bills—.7% 0.01%, 9/1/11 (cost $39,999,311) 40,000,000 The Funds 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Dreyfus Institutional Reserves Money Fund (continued) Amount ($) Value ($) Repurchase Agreement—1.2% Barclays Capital, Inc. 0.01%, dated 6/30/11, due 7/1/11 in the amount of $65,000,018 (fully collateralized by $65,522,000 U.S. Treasury Notes, 1.38%, due 5/15/12, value $66,300,057) (cost $65,000,000) 65,000,000 Total Investments (cost $5,433,867,275) 101.1% Liabilities, Less Cash and Receivables (1.1%) Net Assets 100.0% a Variable rate security—interest rate subject to periodic change. b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At June 30, 2011, these securities amounted to $1,341,187,960 or 24.9% of net assets. c The Federal Housing Finance Agency (“FHFA”) placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. Portfolio Summary (Unaudited) † Value (%) Value (%) Banking 74.8 Asset-Backed/Special Purpose Entity 1.4 Asset-Backed/Multi-Seller Programs 12.7 Repurchase Agreement 1.2 U.S. Government/Agencies 9.1 Finance 1.9 † Based on net assets. See notes to financial statements. 10 STATEMENT OF INVESTMENTS June 30, 2011 (Unaudited) Annualized Yield on Date of Principal Dreyfus Institutional Reserves Treasury Fund Purchase (%) Amount ($) Value ($) U.S. Treasury Bills—9.0% 7/21/11 0.005 100,000,000 99,999,722 8/18/11 0.15 50,000,000 49,990,333 Total U.S. Treasury Bills (cost $149,990,055) U.S. Treasury Notes—32.8% 8/1/11 0.28 25,000,000 25,015,137 8/31/11 0.04 50,000,000 50,079,598 8/31/11 0.04 50,000,000 50,379,762 9/30/11 0.17 275,000,000 275,563,745 11/30/11 0.06 50,000,000 50,142,918 2/29/12 0.13 89,317,000 91,963,892 Total U.S. Treasury Notes (cost $543,145,052) Repurchase Agreements—58.4% Barclays Capital, Inc. dated 6/30/11, due 7/1/11 in the amount of $168,000,047 (fully collateralized by $60,075,600 U.S. Treasury Bonds, 6.50%, due 11/15/26, value $79,337,339 and $91,443,000 U.S. Treasury Notes, 0.63%, due 1/31/13, value $92,022,729) 0.01 168,000,000 168,000,000 BNP Paribas dated 6/30/11, due 7/1/11 in the amount of $200,000,000 (fully collateralized by $171,207,300 U.S. Treasury Bonds, 4.50%-5.38%, due 2/15/31-2/15/36, value $204,000,046) 0.00 200,000,000 a 200,000,000 Citibank, NA dated 6/30/11, due 7/1/11 in the amount of $200,000,056 (fully collateralized by $193,454,200 U.S. Treasury Notes, 2.38%, due 2/28/15, value $204,000,093) 0.01 200,000,000 200,000,000 Deutsche Bank Securities Inc. dated 6/30/11, due 7/1/11 in the amount of $200,000,000 (fully collateralized by $193,967,300 U.S. Treasury Notes, 1.38%-2.75%, due 10/31/13-11/30/15, value $204,000,067) 0.00 200,000,000 a 200,000,000 The Funds 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Annualized Yield on Date of Principal Dreyfus Institutional Reserves Treasury Fund (continued) Purchase (%) Amount ($) Value ($) Repurchase Agreements (continued) Merrill Lynch & Co. Inc. dated 6/30/11, due 7/1/11 in the amount of $200,000,000 (fully collateralized by $58,362,200 U.S. Treasury Inflation Protected Securities, 1.88%, due 7/15/15, value $75,032,175, $7,479,700 U.S. Treasury Notes, 2.38%, due 5/31/18, value $7,486,632 and $167,970,443 U.S. Treasury Strips, due 2/15/21, value $121,481,263) 0.00 200,000,000 a 200,000,000 Total Repurchase Agreements (cost $968,000,000) Total Investments (cost $1,661,135,107) 100.2% Liabilities, Less Cash and Receivables (.2%) Net Assets 100.0% a Under certain circumstances, the fund may engage in a repurchase agreement transaction with a yield of zero in order to invest cash amounts remaining in its portfolio at the end of the day in order to avoid having the fund assessed a fee for uninvested cash held in a business account at a bank. Portfolio Summary (Unaudited) † Value (%) Value (%) Repurchase Agreements 58.4 U.S. Treasury Bills 9.0 U.S. Treasury Notes 32.8 † Based on net assets. See notes to financial statements. 12 STATEMENT OF INVESTMENTS June 30, 2011 (Unaudited) Annualized Yield on Date of Principal Dreyfus Institutional Reserves Treasury Prime Fund Purchase (%) Amount ($) Value ($) U.S. Treasury Bills—92.0% 7/7/11 0.04 1,000,000 999,994 7/21/11 0.01 54,000,000 53,999,850 7/28/11 0.04 178,000,000 177,995,328 8/4/11 0.03 149,000,000 148,995,651 8/11/11 0.05 36,000,000 35,998,092 8/18/11 0.04 87,000,000 86,995,813 8/25/11 0.02 5,000,000 4,999,886 9/1/11 0.05 22,000,000 21,998,226 9/22/11 0.04 40,000,000 39,996,311 9/29/11 0.03 120,000,000 119,993,300 12/15/11 0.11 50,000,000 49,975,646 Total U.S. Treasury Bills (cost $741,948,097) U.S. Treasury Notes—9.6% 8/31/11 0.04 7,000,000 7,011,126 9/30/11 0.06 50,000,000 50,116,824 10/31/11 0.09 20,000,000 20,060,517 Total U.S. Treasury Notes (cost $77,188,467) Total Investments (cost $819,136,564) 101.6% Liabilities, Less Cash and Receivables (1.6%) Net Assets 100.0% Portfolio Summary (Unaudited) † Value (%) Value (%) U.S. Treasury Bills 92.0 U.S. Treasury Notes 9.6 † Based on net assets. See notes to financial statements. The Funds 13 STATEMENT OF ASSETS AND LIABILITIES June 30, 2011 (Unaudited) Dreyfus Dreyfus Dreyfus Institutional Institutional Institutional Reserves Reserves Reserves Treasury Treasury Prime Money Fund Fund Fund Assets ($): Investments in securities at value—Note 1(a,b) † 5,433,867,275 a 1,661,135,107 a 819,136,564 Cash 13,469,267 3,920,421 11,491,105 Interest receivable 2,053,518 3,147,590 182,775 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 2(b) 866,957 95,518 53,587 Payable for shares of Beneficial Interest redeemed 71,974,076 10,356,851 24,891,136 Net Assets ($) Composition of Net Assets ($): Paid-in capital 5,376,551,593 1,658,188,670 805,871,510 Accumulated net realized gain (loss) on investments (2,566) (437,921) (5,789) Net Assets ($) Net Asset Value Per Share Institutional Shares Net Assets ($) 1,727,006,694 123,447,475 498,358,188 Shares Outstanding 1,726,296,855 123,427,595 498,363,380 Net Asset Value Per Share ($) Hamilton Shares Net Assets ($) 2,954,792,822 298,542,590 32,223,241 Shares Outstanding 2,953,796,707 298,502,090 32,223,576 Net Asset Value Per Share ($) Agency Shares Net Assets ($) 22,995,317 4,636,267 6,250 Shares Outstanding 22,990,283 4,635,454 6,250 Net Asset Value Per Share ($) Premier Shares Net Assets ($) 457,266,391 1,055,717,810 275,278,042 Shares Outstanding 457,140,713 1,055,604,840 275,278,304 Net Asset Value Per Share ($) Classic Shares Net Assets ($) 214,487,803 175,406,607 — Shares Outstanding 214,428,318 175,375,874 — Net Asset Value Per Share ($) — † Investments at cost ($) 5,433,867,275 1,661,135,107 819,136,564 a Amount includes repurchase agreements of $65,000,000 for Dreyfus Institutional Reserves Money Fund and $968,000,000 for Dreyfus Institutional Reserves Treasury Fund. See Note 1(b). See notes to financial statements. 14 STATEMENT OF OPERATIONS Six Months Ended June 30, 2011 (Unaudited) Dreyfus Dreyfus Dreyfus Institutional Institutional Institutional Reserves Reserves Reserves Treasury Treasury Prime Money Fund Fund Fund Investment Income ($): Interest Income Expenses: Management fee—Note 2(a) 4,132,825 1,020,329 657,547 Distribution fees—Note 2(b) 2,280,285 1,799,415 386,057 Trustees’ fees—Note 2(c) 45,539 13,951 6,870 Total Expenses Less—reduction in expenses due to undertaking—Note 2(a) (793,893) (1,843,753) (550,337) Less—Trustees’ fees reimbursed by the Manager—Note 2(c) (45,539) (13,951) (6,870) Net Expenses Investment Income—Net Net Realized Gain (Loss) on Investments—Note 1(b) ($) Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Funds 15 STATEMENTS OF CHANGES IN ASSETS Dreyfus Institutional Reserves Money Fund Six Months Ended Year Ended June 30, 2011 December 31, (Unaudited) Operations ($): Investment income—net 3,580,537 13,288,328 Net realized gain (loss) on investments 975,643 548,536 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Institutional Shares (1,622,155) (5,980,288) Hamilton Shares (1,955,263) (7,261,165) Agency Shares (2,997) (18,071) Premier Shares (91) (28,714) Classic Shares (31) (90) Total Dividends Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold: Institutional Shares 5,401,940,476 15,084,987,428 Hamilton Shares 8,048,012,229 16,538,191,224 Agency Shares 25,106,951 131,313,630 Premier Shares 1,273,793,659 2,626,003,239 Classic Shares 1,062,629,266 2,691,464,987 Dividends reinvested: Institutional Shares 56,488 552,377 Hamilton Shares 27,817 171,580 Premier Shares 3 1,678 Classic Shares 31 90 Cost of shares redeemed: Institutional Shares (5,512,177,924) (15,700,725,589) Hamilton Shares (8,575,219,557) (18,559,454,160) Agency Shares (29,612,078) (146,624,487) Premier Shares (1,419,837,011) (2,851,419,440) Classic Shares (1,097,425,795) (2,980,135,950) I ncrease (Decrease) in Net Assets from Beneficial Interest Transactions Settlement payment from unaffiliated third party † — Total Increase (Decrease) In Net Assets Net Assets ($): Beginning of Period 6,198,278,829 9,361,506,711 End of Period † See Note 3. See notes to financial statements. 16 Dreyfus Institutional Dreyfus Institutional Reserves Treasury Fund Reserves Treasury Prime Fund Six Months Ended Year Ended Six Months Ended Year Ended June 30, 2011 December 31, June 30, 2011 December 31, (Unaudited) (Unaudited) Operations ($): Investment income—net 16,299 186,106 149 7,985 Net realized gain (loss) on investments 16,645 — 3,134 (16) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Institutional Shares (15,098) (99,315) (96) (7,880) Hamilton Shares (1,029) (86,402) (5) (10) Agency Shares (3) (3) — — Premier Shares (138) (317) (48) (95) Classic Shares (31) (69) — — Total Dividends Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold: Institutional Shares 290,048,058 996,195,215 1,094,353,944 1,756,092,841 Hamilton Shares 516,029,560 3,587,076,267 104,820,036 420,950,453 Agency Shares 403,533,955 59,386,898 — — Premier Shares 1,492,633,972 3,207,044,127 655,636,763 2,752,610,311 Classic Shares 337,954,028 1,203,305,376 — — Dividends reinvested: Institutional Shares 32 445 14 863 Hamilton Shares 154 4,538 — — Premier Shares 3 4 — — Classic Shares 28 63 — — Cost of shares redeemed: Institutional Shares (389,542,691) (1,278,185,236) (1,110,404,708) (1,798,410,082) Hamilton Shares (492,609,876) (3,975,102,785) (114,495,660) (390,513,388) Agency Shares (404,264,305) (60,947,283) — — Premier Shares (1,334,763,159) (3,490,864,692) (635,872,400) (2,787,847,076) Classic Shares (377,836,836) (1,325,352,333) — — Increase (Decrease) in Net Assets from Beneficial Interest Transactions Settlement payment from unaffiliated third party † — — — Total Increase (Decrease) In Net Assets Net Assets ($): Beginning of Period 1,616,551,181 2,693,471,048 811,824,598 858,940,692 End of Period † See Note 3. See notes to financial statements. The Funds 17 FINANCIAL HIGHLIGHTS Please note that the financial highlights information in the following tables for the Dreyfus Institutional Reserves Money Fund, Dreyfus Institutional Reserves Treasury Fund and Dreyfus Institutional Reserves Treasury Prime Fund’s (the “funds”) Institutional, Hamilton, Agency, Premier and Classic shares represents the financial highlights of the fund’s predecessor, BNY Hamilton Funds, before the funds commenced operation as of the close of business on September 12, 2008, and represent the performance of the fund’s Institutional, Hamilton,Agency, Premier and Classic shares threafter.Total return shows how much an investment in the fund’s Institutional, Hamilton, Agency, Premier and Classic shares would have increased (or decreased) during each period, assuming all dividends and distributions were reinvested. Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Ratio of Ratio of Net Net Asset Dividends Net Asset Total Net Investment Net Assets Value Net from Net Value Expenses Expenses Income to End of Beginning Investment Investment End Total to Average to Average Average Period of Period Income Income of Period Return (%) Net Assets Net Assets Net Assets ($ x1,000) Dreyfus Institutional Reserves Money Fund Institutional Shares Six Months Ended June 30, 2011 (Unaudited) 1.00 .001 (.001) 1.00 .09 a .14 a .14 a .17 a 1,727,007 Year Ended December 31, 2010 1.00 .002 (.002) 1.00 .21 .14 .14 .19 1,836,863 2009 1.00 .006 (.006) 1.00 .57 .17 .17 .61 2,451,271 2008 1.00 .028 (.028) 1.00 2.86 .15 .15 2.84 3,513,565 2007 1.00 .052 (.052) 1.00 5.30 .15 .15 5.14 3,500,461 2006 1.00 .049 (.049) 1.00 5.05 .14 .14 5.09 531,689 Hamilton Shares Six Months Ended June 30, 2011 (Unaudited) 1.00 .001 (.001) 1.00 .06 a .19 a .19 a .12 a 2,954,793 Year Ended December 31, 2010 1.00 .002 (.002) 1.00 .15 .19 .19 .15 3,481,446 2009 1.00 .005 (.005) 1.00 .51 .21 .21 .50 5,501,158 2008 1.00 .028 (.028) 1.00 2.81 .20 .20 2.87 4,038,235 2007 1.00 .051 (.051) 1.00 5.25 .20 .20 5.13 4,545,664 2006 1.00 .048 (.048) 1.00 5.00 .19 .19 4.89 5,102,680 Agency Shares Six Months Ended June 30, 2011 (Unaudited) 1.00 — b — b 1.00 .01 a .29 a .29 a .03 a 22,995 Year Ended December 31, 2010 1.00 .001 (.001) 1.00 .06 .29 .28 .05 27,498 2009 1.00 .004 (.004) 1.00 .42 .32 .31 .42 42,799 2008 1.00 .027 (.027) 1.00 2.70 .30 .30 3.31 53,413 2007 1.00 .050 (.050) 1.00 5.15 .30 .30 5.20 509,874 2006 1.00 .024 (.024) 1.00 2.43 .29 .29 5.08 59,322 Premier Shares Six Months Ended June 30, 2011 (Unaudited) 1.00 — b — b 1.00 .00 a,c .44 a .31 a .00 a,c 457,266 Year Ended December 31, 2010 1.00 — b — b 1.00 — c .44 .33 — c 603,226 2009 1.00 .003 (.003) 1.00 .31 .47 .44 .36 828,469 2008 1.00 .025 (.025) 1.00 2.55 .45 .45 2.60 1,797,040 2007 1.00 .049 (.049) 1.00 4.99 .44 .44 4.89 2,396,847 2006 1.00 .046 (.046) 1.00 4.74 .44 .44 4.68 3,080,742 Classic Shares Six Months Ended June 30, 2011 (Unaudited) 1.00 — b — b 1.00 .00 a,c .69 a .31 a .00 a,c 214,488 Year Ended December 31, 2010 1.00 — b — b 1.00 — c .69 .33 — c 249,246 2009 1.00 .002 (.002) 1.00 .18 .72 .57 .18 537,810 2008 1.00 .023 (.023) 1.00 2.30 .70 .70 2.34 694,590 2007 1.00 .046 (.046) 1.00 4.73 .70 .70 4.63 1,078,224 2006 1.00 .044 (.044) 1.00 4.48 .69 .69 4.41 1,453,589 a Annualized. b Amount represents less than $.0005 per share. c Amount represents less than .01%. See notes to financial statements. 18 Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Ratio of Ratio of Net Net Asset Dividends Net Asset Total Net Investment Net Assets Value Net Net Asset Value Expenses Expenses Income to End of Beginning Investment Investment End Total to Average to Average Average Period of Period Income Income of period Return (%) Net Assets Net Assets Net Assets ($ x1,000) Dreyfus Institutional Reserves Treasury Fund Institutional Shares Six Months Ended June 30, 2011 (Unaudited) 1.00 — a — a 1.00 .01 b,c .14 b .12 b .02 b 123,447 Year Ended December 31, 2010 1.00 .001 (.001) 1.00 .05 .14 .13 .04 222,951 2009 1.00 .001 (.001) 1.00 .06 .15 .15 .06 504,846 2008 1.00 .016 (.016) 1.00 1.59 .16 .16 1.60 217,234 2007 1.00 .047 (.047) 1.00 4.83 .15 .15 4.58 369,397 2006 1.00 .048 (.048) 1.00 4.87 .15 .15 4.79 31,683 Hamilton Shares Six Months Ended June 30, 2011 (Unaudited) 1.00 — a — a 1.00 — b,c .19 b .13 b — b,c 298,543 Year Ended December 31, 2010 1.00 — a — a 1.00 .02 .19 .18 .01 275,160 2009 1.00 — a — a 1.00 .03 .20 .19 .03 663,017 2008 1.00 .015 (.015) 1.00 1.54 .20 .20 1.57 745,179 2007 1.00 .047 (.047) 1.00 4.78 .20 .20 4.49 1,304,610 2006 1.00 .047 (.047) 1.00 4.82 .20 .20 4.78 712,614 Agency Shares Six Months Ended June 30, 2011 (Unaudited) 1.00 — a — a 1.00 — b,c .29 b .13 b — b,c 4,636 Year Ended December 31, 2010 1.00 — a — a 1.00 — c .29 .19 — c 5,366 2009 1.00 — a — a 1.00 — c .32 .24 .01 6,925 2008 1.00 .014 (.014) 1.00 1.44 .30 .30 1.57 57,195 2007 1.00 .046 (.046) 1.00 4.67 .30 .30 4.11 21,987 2006 1.00 .007 (.007) 1.00 .72 .30 .30 4.98 1,665 Premier Shares Six Months Ended June 30, 2011 (Unaudited) 1.00 — a — a 1.00 — b,c .44 b .14 b — b,c 1,055,718 Year Ended December 31, 2010 1.00 — a — a 1.00 — c .44 .19 — c 897,799 2009 1.00 — a — a 1.00 — c .46 .22 — c 1,181,422 2008 1.00 .013 (.013) 1.00 1.30 .45 .44 1.35 1,688,060 2007 1.00 .044 (.044) 1.00 4.52 .45 .45 4.41 2,134,582 2006 1.00 .045 (.045) 1.00 4.56 .45 .45 4.45 1,729,522 Classic Shares Six Months Ended June 30, 2011 (Unaudited) 1.00 — a — a 1.00 — b,c .69 b .13 b — b,c 175,407 Year Ended December 31, 2010 1.00 — a — a 1.00 — c .69 .18 — c 215,275 2009 1.00 — a — a 1.00 — c .71 .22 — c 337,261 2008 1.00 .011 (.011) 1.00 1.11 .70 .63 1.06 509,762 2007 1.00 .042 (.042) 1.00 4.26 .70 .70 4.15 442,131 2006 1.00 .042 (.042) 1.00 4.30 .70 .70 4.25 471,111 a Amount represents less than $.0005 per share. b Annualized. c Amount represents less than .01%. See notes to financial statements. The Funds 19 FINANCIAL HIGHLIGHTS (continued) Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Ratio of Ratio of Net Net Asset Dividends Net Asset Total Net Investment Net Assets Value Net Net Asset Value Expenses Expenses Income to End of Beginning Investment Investment End Total to Average to Average Average Period of Period Income Income of Period Return (%) Net Assets Net Assets Net Assets ($ x1,000) Dreyfus Institutional Reserves Treasury Prime Fund Institutional Shares Six Months Ended June 30, 2011 (Unaudited) 1.00 — a — a 1.00 — b,c .16 b .12 b — b,c 498,358 Year Ended December 31, 2010 1.00 — a — a 1.00 — c .16 .13 — c 514,407 2009 1.00 — a — a 1.00 .03 .17 .16 .04 556,723 2008 1.00 .014 (.014) 1.00 1.41 .19 .17 .85 866,681 2007 1.00 .045 (.045) 1.00 4.55 .34 .16 4.36 77,674 2006 d 1.00 .008 (.008) 1.00 .82 e .67 b .16 b 4.91 b 50,203 Hamilton Shares Six Months Ended June 30, 2011 (Unaudited) 1.00 — a — a 1.00 — b,c .20 b .12 b — b,c 32,223 Year Ended December 31, 2010 1.00 — a — a 1.00 — c .20 .13 — c 41,899 2009 1.00 — a — a 1.00 .01 .21 .17 .02 11,462 2008 1.00 .014 (.014) 1.00 1.37 .25 .21 1.03 36,992 2007 1.00 .033 (.033) 1.00 3.29 .35 .20 3.80 13,806 2006 d 1.00 — a — a 1.00 — c — c — c — c — f Agency Shares Six Months Ended June 30, 2011 (Unaudited) 1.00 — a — a 1.00 — b,c .30 b .12 b — b,c 6 Year Ended December 31, 2010 1.00 — a — a 1.00 — c .30 .13 — c 6 2009 1.00 — a — a 1.00 — c .31 .20 .01 6 2008 1.00 .002 (.002) 1.00 .16 .31 .31 .50 6 2007 1.00 — a — a 1.00 — c — c — c — c — f 2006 d 1.00 — a — a 1.00 — c — c — c — c — f Premier Shares Six Months Ended June 30, 2011 (Unaudited) 1.00 — a — a 1.00 — b,c .45 b .12 b — b,c 275,278 Year Ended December 31, 2010 1.00 — a — a 1.00 — c .45 .13 — c 255,513 2009 1.00 — a — a 1.00 — c .46 .18 — c 290,749 2008 1.00 .011 (.011) 1.00 1.11 .50 .46 .88 371,388 2007 1.00 .041 (.041) 1.00 4.25 .62 .45 3.66 102,368 2006 d 1.00 — a — a 1.00 .04 e .98 b .45 b 4.50 b 291 a Amount represents less than $.0005 per share. b Annualized. c Amount represents less than .01%. d From November 1, 2006 (commencement of initial offering) to December 31, 2006. e Not annualized. f Amount represents less than $1,000. See notes to financial statements. 20 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Institutional Reserves Money Fund, Dreyfus Institutional ReservesTreasury Fund and Dreyfus Institutional Reserves Treasury Prime Fund (each, a “fund”), each a separate series of Dreyfus Institutional Reserves Funds (the “Company”), are registered under the Investment Company Act of 1940, as amended (the “Act”). Each fund is a diversified open-end management investment company. The Company accounts separately for the assets, liabilities and operations of each series. Each fund’s investment objective is to provide investors with as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the funds’ investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of each fund’s shares, which are sold to the public without a sales charge. Each fund offers Institutional shares, Hamilton shares, Agency shares and Premier shares. In addition, Dreyfus Institutional Reserves Money Fund and Dreyfus Institutional Reserves Treasury Fund also offer Classic shares. Each fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest. Hamilton shares, Agency shares, Premier shares and Classic shares are subject to a Service Plan adopted pursuant to Rule 12b-1 under the Act. As of June 30, 2011, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 6,250 Agency shares of Dreyfus Institutional Reserves Treasury Prime Fund. It is each fund’s policy to maintain a continuous net asset value per share of $1.00 for each class; each fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so.There is no assurance, however, that each fund will be able to maintain a stable net asset value per share of $1.00. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants.The funds’ financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The funds’ maximum exposure under these arrangements is unknown. The funds do not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of each fund’s investments. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The Funds 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Table 1 summarizes the inputs used as of June 30, 2011 in valuing each fund’s investments. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and is recognized on the accrual basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Cost of investments represents amortized cost. Dreyfus Institutional Reserves Money Fund and Dreyfus Institutional Reserves Treasury Fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the seller’s agreement to repurchase and the funds’ agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the fund’s custodian and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the funds will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the funds maintain the right to sell the underlying securities at market value and may claim any resulting loss against the seller. (c) Expenses: Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. (d) Dividends to shareholders: It is the policy of each fund to declare dividends from investment income-net on each business day; such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but each fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of each fund not to distribute such gains. (e) Federal income taxes: It is the policy of each fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. For federal tax purposes, each fund is treated as a separate entity for the purpose of determining such qualification. As of and during the period ended June 30, 2011, the funds did not have any liabilities for any uncertain tax positions. Each fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statements of Operations. During the period, the funds did not incur any interest or penalties. Table 1—Fair Value Measurements Short-Term Investments ($) † Level 1— Level 2—Other Unadjusted Significant Level 3—Significant Quoted Prices Observable Inputs Unobservable Inputs Total Dreyfus Institutional Reserves Money Fund — 5,433,867,275 — Dreyfus Institutional Reserves Treasury Fund — 1,661,135,107 — Dreyfus Institutional Reserves Treasury Prime Fund — 819,136,564 — † See Statement of Investments for additional detailed categorizations. 22 Each of the tax years in the three-year period ended December 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. Table 2 summarizes each fund’s accumulated capital loss carryover available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2010. The tax character of distributions paid to shareholders for each fund during the fiscal year ended December 31, 2010 was all ordinary income. The tax character of current year distributions will be determined at the end of the current fiscal year. At June 30, 2011, the cost of investments for federal income tax purposes for each fund was substantially the same as the cost for financial reporting purposes (see the Statements of Investments). NOTE 2—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee for Dreyfus Institutional Reserves Money Fund, Dreyfus Institutional Reserves Treasury Fund and Dreyfus Institutional Reserves Treasury Prime Fund is computed at the annual rates of .14%, .14% and .16%, respectively, of the value of each fund’s average daily net assets and is payable monthly. As to each fund, unless the Manager gives a fund’s investors 90 days notice to the contrary, the Manager, and not the fund, will be liable for fund expenses (exclusive of taxes, brokerage fees and extraordinary expenses) other than the following expenses, which will be borne by the fund: the management fee, and with respect to the fund’s Hamilton shares, Agency shares, Premier shares and Classic shares, Rule 12b-1 Service Plan expenses. The Manager has undertaken to reimburse expenses in the event that current yields drop below a certain level. Such expense limitations may fluctuate daily, are voluntary and not contractual and may be terminated at any time. Table 3 summarizes the reduction in expenses for each relevant class of each fund pursuant to the undertakings during the period ended June 30, 2011. (b) Under the Distribution Plan (the “Plan”) adopted pursuant to Rule 12b-1 under the Act, Hamilton shares,Agency shares, Premier shares and Classic shares of each fund pay the Distributor for distributing their shares, for servicing and/or maintaining shareholder accounts and for advertising and marketing. For Dreyfus Institutional Reserves Money Fund and Dreyfus Institutional Reserves Treasury Fund, the Plan provides for payments to be made at annual rates of .05%, .15%, .30% and .55% of the value of such class’ average daily net assets of the Hamilton, Agency, Premier and Classic shares; respectively. The Plan provides for payments to be Table 2—Capital Loss Carryover Expiring in fiscal: † Total Dreyfus Institutional Reserves Money Fund — 627,578 3 50,631 — — — Dreyfus Institutional Reserves Treasury Fund 127,582 214,708 112,276 — — — Dreyfus Institutional Reserves Treasury Prime Fund — — 1,243 7,664 — 16 † If not applied, the carryovers expire in the above years. Table 3—Expense Reductions Institutional Hamilton Agency Premier Classic Shares ($) Shares ($) Shares ($) Shares ($) Shares ($) Dreyfus Institutional Reserves Money Fund — — 315 323,578 470,000 Dreyfus Institutional Reserves Treasury Fund 15,291 80,163 10,873 1,170,537 566,889 Dreyfus Institutional Reserves Treasury Prime Fund 104,478 12,630 6 433,223 — The Funds 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) made at annual rates of .04%, .14% and .29% for Dreyfus Institutional Reserves Treasury Prime Fund’s Hamilton, Agency and Premier shares’ average daily net assets, respectively. The fees payable under the Plan are payable without regard to actual expenses incurred. Table 4 summarizes the amounts each fund was charged pursuant to the Plan during the period ended June 30, 2011. Table 5 summarizes the components of “Due toThe Dreyfus Corporation and affiliates” in the Statements of Assets and Liabilities for each fund. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. Currently, Board members fees are borne by the Manager as to each fund pursuant to the undertaking in effect. NOTE3—Other: During the period ended December 31, 2010, Dreyfus Institutional Reserves Money Fund and Dreyfus Institutional Reserves Treasury Fund received regulatory settlement payments of $1,896,975 and $519,529, respectively, from an unaffiliated third party which are included in the Statements of Changes in Net Assets. The impact of these payments amounted to less than $.001 per share and the impact on total return amounted to less than .01% for each class of shares of each fund. Table 4—Distribution Fees Hamilton Agency Premier Classic Shares ($) Shares ($) Shares ($) Shares ($) Dreyfus Institutional Reserves Money Fund 802,689 17,350 773,359 686,887 Dreyfus Institutional Reserves Treasury Fund 70,674 10,517 1,156,636 561,588 Dreyfus Institutional Reserves Treasury Prime Fund 6,299 5 379,753 — Table 5—Due to The Dreyfus Corporation and Affiliates Less Expense Management Distribution Reimbursement Fees ($) Fees ($) Fees ($) Dreyfus Institutional Reserves Money Fund 653,356 346,600 (132,999) Dreyfus Institutional Reserves Treasury Fund 158,277 293,006 (355,765) Dreyfus Institutional Reserves Treasury Prime Fund 104,332 64,608 (115,353) 24 NOTES For More Information Dreyfus Institutional Reserves Funds Transfer Agent & 200 Park Avenue Dividend Disbursing Agent New York, NY 10166 Dreyfus Transfer, Inc. Manager 200 Park Avenue New York, NY 10166 The Dreyfus Corporation 200 Park Avenue Distributor New York, NY 10166 MBSC Securities Corporation Custodian 200 Park Avenue New York, NY 10166 The Bank of New York Mellon One Wall Street New York, NY 10286 Ticker Symbols: Institutional Hamilton Agency Premier Classic Dreyfus Institutional Reserves Money Fund DSVXX DSHXX DRGXX DERXX DLSXX Dreyfus Institutional Reserves Treasury Fund DNSXX DHLXX DGYXX DRRXX DSSXX Dreyfus Institutional Reserves Treasury Prime Fund DUPXX DHMXX DANXX DMEXX Telephone Call your Dreyfus Cash Investment Services Division representative or 1-800-346-3621 E-mail Access Dreyfus Cash Investment Services Division at www.dreyfus.com. You can obtain product information and E-mail requests for information or literature. Mail Dreyfus Cash Investment Services Division, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Each fund will disclose daily, on www.dreyfus.com, the complete schedule of each funds holdings as of the end of the previous business day.The schedule of holdings will remain on the website until the fund files its Form N-Q or Form N-CSR for the period that includes the date of the posted holdings. Each fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. Each funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how each fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SECs website at http://www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Institutional Reserves Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: August 19, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: August 19, 2011 By: /s/ James Windels James Windels, Treasurer Date: August 19, 2011 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
